I agree with the opinion written by Judge GRIFFITH that the decree should be reversed, but disagree with it *Page 612 
that there should be a new trial. I disagree with Judge ETHRIDGE in his dissent in which he takes the position that the decree ought to be affirmed. My opinion is that the Chancellor should have rendered a decree for appellant, and, therefore, this court should do likewise.
In Butterfield Lumber Company v. Guy, 92 Miss. 361, 46 So. 78, 15 L.R.A. (N.S.) 1123, 131 Am. St. Rep. 540, it was held that the standing timber on land could be owned in fee simple separate and apart from the title to the land on which it stood. That means that the fee simple title to the land may go down one line of vendees, and the fee simple title to the timber standing thereon may go down another and different line of vendees. The same principle was reaffirmed in Nichols et al. v. Day, 128 Miss. 756, 91 So. 451.
Appellant got a fee simple title to the standing timber subject to be forfeited after the ten-year period by a failure to pay the annual renewal price of $25, in other words a fee simple title subject to a forfeiture upon condition subsequent. The language in the conveyance upon which appellees base a forfeiture is: "It is understood and agreed that the Sumter Lumber Company will release the lands as quickly as possible before the expiration of the ten years." The law does not favor forfeitures. And that is especially true of equity. A forfeiture will not be declared unless it is either expressly so provided or necessarily implied from the language used. Courts will not search for forfeitures; they must be forced on them. Citizens' Bank of Hattiesburg v. Grisby, 170 Miss. 655, 155 So. 684; New York Indians v. United States, 170 U.S. 1, 42 L.Ed. 927. In the latter case, the Supreme Court of the United States used this language: "A condition, when relied upon to work a forfeiture, is construed with great strictness. The grantor must stand on his legal rights, and ambiguity in his deed, or defect in the evidence offered to show a breach, will be taken most strongly against him, and in favor of the grantee. A condition will not be extended beyond its express terms *Page 613 
by construction. The grantor must bring himself within these terms, to entitle him to a forfeiture. Jones, Real Prop., secs. 678, 679."
Nichols v. Day, supra, is in point. It is true that the conveyance in that case fixed no time for the removal of the timber, nor did it provide that it should be removed as quickly as possible. It was an outright sale of the timber in fee as here, with a provision that the purchaser should have ten years within which to remove it, and, if not removed within the ten years, with the right of annual renewal on payment of $230 a year.
The turning point with the other members of the court appears to be the phrase "as quickly as possible." The contract does not provide, however, that there shall be a forfeiture of title if that provision is violated. The decisions of our court holding that where the conveyance fixes a definite time for the removal of the timber, without any right of extension, there is a forfeiture of title if not removed within the time limit fixed are not in point here because this conveyance has no time limit. Judges GRIFFITH and ETHRIDGE are writing into this contract a thing the parties could have written into it and declined to do so, namely, a forfeiture of title.
McGowen, J., concurs in this opinion.